Citation Nr: 1307800	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-39 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in compensation from 40 percent disabling to 20 percent disabling for the Veteran's service-connected lumbar strain (back disability), effective February 1, 2010, was proper.

2.  Entitlement to service connection for a bilateral lower extremity neurological disability, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1975 to July 1978 and from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a bilateral lower extremity neurological disability and decreased the Veteran's disability evaluation for his service-connected back disability from 40 percent to 20 percent disabling, effective February 1, 2010, respectively.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

In a December 2007 rating decision, the RO denied a higher evaluation of the Veteran's service-connected adjustment disorder (acquired psychiatric disability).  The Veteran submitted a notice of disagreement in January 2008.  A statement of the case was provided to him in May 2009 and the Veteran was advised of the 60-day time limit to respond.  He did not perfect his appeal as to this issue.  Therefore, this issue is not in appellate status and is not before the Board.  However, in a report of contact from February 2010, the Veteran expressed concern that his psychiatric disability claim had not been addressed.  To the extent that the issue of an increased rating for an acquired psychiatric disability has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a bilateral lower extremity neurological disability as secondary to service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO increased the Veteran's back disability evaluation to 40 percent disabling, effective August 2, 2005, under Diagnostic Code 5237, on the basis of forward flexion measured at 25 degrees.

2.  Following a March 2009 VA examination, in an April 2009 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected back disability from 40 percent to 20 percent disabling.

3.  In a November 2009 rating decision, the RO implemented the reduction to 20 percent disabling, effective February 1, 2010, under Diagnostic Code 5237, on the basis of forward flexion measured at 70 degrees and a combined range of motion of the thoracolumbar spine no less than 205 degrees.

4.  The record shows that the 40 percent rating for the Veteran's service-connected back disability had been in effect for less than 5 years.

5.  The competent and credible evidence, lay and medical, shows that at the time of the November 2009 rating decision, which reduced the Veteran's service-connected back disability rating, the disability had improved and did not meet the criteria for more than a 20 percent disability evaluation.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for a back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In this regard, the Board notes that the issue certified for appeal is the propriety of the reduction of the Veteran's service-connected back disability from 40 percent disabling to 20 percent, effective February 1, 2010.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2012).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").

As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  Thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.


Reduction of Back Disability Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2012).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2012).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 40 percent to 20 percent disabling for the Veteran's service-connected back disability was properly executed by the RO.  In an April 2009 rating decision, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit any additional evidence within 60 days to show that his rating should not be reduced.  The RO further notified the Veteran that he could request a personal hearing.  While the Veteran produced a statement within the 60-day time limit, he did not submit any medical evidence in support of his claim.

The RO took final action to reduce the disability evaluation in a November 2009 rating decision, in which the disability evaluation was reduced from 40 percent to 20 percent disabling, effective February 1, 2010.  The Veteran was notified of such action by letter dated November 16, 2009.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 40 percent to 20 percent disabling for the Veteran's service-connected back disability.  The Veteran does not contend otherwise.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2012); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

However, for other disabilities that are likely to improve, that is, disabilities for when a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2012).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2012).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  After review of the record, the Veteran has been continuously rated at 40 percent disabling for less than five years.  By way of procedural background, service connection for a back disability was granted in an October 1987 rating decision.  A noncompensable evaluation was assigned, effective October 2, 1983.  A March 1991 rating decision increased the Veteran's back disability rating to 10 percent disabling, effective June 21, 1990.  In a May 1999 rating decision, the service-connected back disability evaluation was increased to 20 percent disabling, effective August 11, 1993.  Finally, the RO increased the Veteran's back disability evaluation to 40 percent disabling, effective August 2, 2005, in a December 2005 rating decision.  Thereafter, in an April 2009 rating decision, the RO proposed to reduce the disability evaluation to 20 percent disabling, and such reduction was made in a November 2009 rating decision, effective February 1, 2010.  Thus, the 40 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing the Veteran's back disability symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2011); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The Veteran's back disability is currently evaluated as 20 percent disabling under Diagnostic Code 5237, which was reduced from 40 percent disabling under the same diagnostic code.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past
12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The Board is aware that it must make its determination as to whether improvement of stability in the Veteran's back disability had been shown between (1) the medical evidence of record at the time of the December 2005 rating decision which granted the 40 percent rating for the Veteran's back disability, and (2) the medical evidence used to reduce the disability rating to 20 percent disabling.  After comparing the evidence, the Board finds that the RO's decision to reduce the Veteran's disability evaluation from 40 percent to 20 percent disabling was warranted.

The evidence used to grant the 40 percent rating for the Veteran's service-connected back disability includes an August 2005 VA examination of the back.  The VA examination report showed that the Veteran demonstrated forward flexion of 25 degrees.  There was no additional limitation upon repetitive movement and there was no ankylosis noted.  The examiner noted that the Veteran was incapacitated due to the exacerbation of his back disability manifested by fracture of the L1-L5 in which a physician prescribed three weeks of bed rest in November 2004.  The December 2005 rating decision assigned a 40 percent rating based on the findings shown on the August 2006 VA examination report.  Specifically, the RO noted that the Veteran had less than 30 degrees of forward flexion.

The evidentiary basis for the April 2009 rating decision proposing to reduce the disability evaluation assigned for the Veteran's service-connected back disability from 40 percent to 20 percent disabling is contained in a March 2009 VA examination report.  At that time, the Veteran demonstrated forward flexion of 70 degrees, extension of 15 degrees, bilateral lateral flexion at 30 degrees, and bilateral rotation at 30 degrees.  His combined range of motion was 205 degrees.  There was no ankylosis of the thoracolumbar spine.  Magnetic resonance imaging (MRI) results indicated disc bulges and disk narrowing of the lumbar spine.  He had no incapacitating episodes in the past 12 months.  The Board notes that the Veteran reported having severe, weekly flare-ups lasting one to two days.  The examiner indicated that these flare-ups would limit motion to no bending and no lifting.  However, the clinical findings upon physical examination revealed that after repetitive movement, there was objective evidence of pain but no additional limitations after three repetitions of range of motion.  As such, even with consideration of pain, the Veteran's back symptomatology would not warrant a 40 percent disability rating.  See DeLuca, 8 Vet. App. at 206-7.

The November 2009 rating decision reduced the Veteran's disability rating from 40 to 20 percent based on the evidence of record.  Specifically, the RO noted that the March 2009 VA examination revealed no less than 70 degrees of forward flexion, no less than 205 degrees of combined range of motion, no additional limitation of function or motion with repetitive movement, and no ankylosis.  DeLuca at 206-7, see also 38 C.F.R. § 4.71a.

The Board must now compare the above findings, which were the bases for granting a 40 percent rating, with the evidence used to reduce the Veteran's disability rating to 20 percent disabling to determine whether there was improvement of stability for his service-connected back disability.  Specifically, the bases for granting a 40 percent rating was the August 2005 VA examination report, which reflected forward flexion of the lumbar spine at 25 degrees.  Conversely, evidence used to reduce the Veteran's rating to 20 percent disabling was the March 2009 VA examination report, which reflected 70 degrees of forward flexion with no additional limitation of function or motion with repetitive movement, and no ankylosis of the lumbar spine.  

The Board also considers the post-reduction medical evidence, which includes VA outpatient treatment records.  These records do not include any additional evidence pertaining to the Veteran's back specifically with respect to the rating criteria. 

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the reduction of the rating from 40 percent disabling to 20 percent disabling was proper and that the current state of the Veteran's service-connected back disability more nearly approximates the criteria for a 20 percent evaluation and no higher.  The Board finds that based on the results from the August 2005 and March 2009 VA examination reports, stability of the Veteran's service-connected back disability sufficiently improved to warrant a reduction from 40 percent to 20 percent disabling.  As mentioned previously, the August 2005 VA examiner determined that the Veteran had forward flexion of 25 degrees.  However, the March 2009 VA examiner indicated measured forward flexion of 70 degrees with no additional limitation due to pain, and no ankylosis.  

In addition, a higher rating based on Diagnostic Code 5243 is not warranted.  The August 2005 VA examiner noted incapacitating episodes with bed rest prescribed by a physician for 3 weeks (a basis for a 20 percent disability rating under Diagnostic Code 5243).  The March 2009 VA examiner indicated no incapacitating episodes in the past year.  Such findings from the August 2005 VA examination are indicative of a 20 percent disability evaluation and no higher.  The findings from the March 2009 VA examination would not warrant a compensable rating under Diagnostic Code 5243 for incapacitating episodes.  Therefore, the Board finds that the reduction from 40 percent to 20 percent disabling for the Veteran's service-connected back disability was proper.

The Board has not overlooked the contentions raised by the Veteran and his representative that the service-connected back disability should remain rated at 40 percent disabling.  While the Board found the Veteran was credible in reporting the presence of pain in the back, the Board finds that the Veteran is not credible when he asserted in an April 2009 statement that his back disability symptoms were much worse than indicated on the March 2009 VA examination.  The Board finds, with respect to the Rating Schedule, that measurements of joint motion generally require medical expertise which the Veteran has not been shown to have.  Such range of motion measures are conducted by trained examiners with the subject in specific positions.  The examiner is trained in determining end ranges of motion based on active/passive findings, indications of physical limitation, notation of observed grimacing or other indicators of pain, and assessment of whether the current measures of range of motion are consistent with the physical findings and other indicia such as muscle tone or wasting.  These types of findings are not readily undertaken by a lay person.  Both August 2005 and March 2009 VA examiners provided specific measurements for range of motion in degrees, and additionally, both examination reports showed that the Veteran did not have additional limitation of movement due to pain, with consideration of the DeLuca criteria.  See DeLuca at 202.  Therefore, with respect to objective measurements for range of motion in the thoracolumbar spine, the medical findings provided in the VA medical examination reports have accorded probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).

In summary, the Board concludes that the reduction in disability rating from 40 percent to 20 percent for the service-connected back disability, effective February 1, 2010, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on February 1, 2010, came after the 60-day period following notice to the Veteran of the rating action proposing the reduction.


ORDER

The reduction in compensation from 40 percent disabling to 20 percent disabling for the Veteran's service-connected back disability, effective February 1, 2010, was proper.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a bilateral lower extremity neurological disability as secondary to service-connected back disability, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran underwent a neurological VA examination in March 2009.  At that time, he reported shooting pain into his hips and numbness in the legs.  Upon physical examination, the Veteran's lower extremities demonstrated normal vibration, pinprick, light touch, and position sense.  He had hypoactive bilateral knee and ankle jerk.  

As to the etiology of the Veteran's bilateral lower extremity neurological symptoms, the examiner opined that the Veteran's numbness in the back of both legs is less likely as not secondary to his service-connected back disability.  She explained that the numbness in the legs is most likely a referred sensation from the lower back and does not constitute a separate clinical problem or radiculopathy.  The examiner further noted that the MRI results of the Veteran's back revealed no evidence of nerve root impingement to suggest a radiculopathy secondary to his back condition.  The Board finds this rationale inadequate because the VA examiner appears to offer a contradictory opinion in stating that the leg numbness is a referred sensation from the back but is not a separate clinical condition.  While the examiner states that leg numbness is not a separate clinical problem or radiculopathy, she does not address the clinical findings of hypoactive, bilateral knee and ankle deep tendon reflexes or the etiology of such symptoms.  In addition, the examiner did not address the issue of aggravation and whether the Veteran's neurological symptomatology increased in severity due to his service-connected back disability.

The Board notes the Court's holding that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A September 2010 neurology clinic note indicated the Veteran's continued complaints of shooting pain down his bilateral lower extremities, right greater than left.  He also complained of tingling and numbness in his feet.  Subsequent to the neurology note and in consultation with the Neurology Resident, the Veteran's treating physician indicated that the Veteran clinically appears to have L5 and S1 radiculopathy affecting his gait markedly and is now dependent on a cane.  As such, an addendum medical opinion is necessary to determine the etiology of the radiculopathy, to include whether it is secondary to a back disability.

Accordingly, the issue of service connection for a bilateral lower extremity neurological disability as secondary to service-connected back disability is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the March 2009 VA examination review the claims file and provide an addendum medical opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the March 2009 examiner is not available, obtain the requested opinion from a medical professional with expertise in orthopedics.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the examiner.

The examiner should offer the following opinion as to whether it at least as likely as not (50 percent probability or greater) that the bilateral lower extremity radiculopathy had its onset during active service or is otherwise related to service and is caused or aggravated (permanently worsened in severity) by the service-connected back disability?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A clear rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


